                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:19-CV-00292-BR

 NEW BERN RIVERFRONT DEVELOPMENT,                     )
 LLC,                                                 )
                                                      )
        Plaintiff,                                    )
                                                      ) ORDER
 v.                                                   )
                                                      )
 WEAVER COOKE CONSTRUCTION, LLC, et                   )
 al.,                                                 )
                                                      )
        Defendants.                                   )

       This matter is before the court on Defendant and Third-Party Plaintiff Weaver Cooke

Construction, LLC’s Motion for a Voluntary Dismissal without Prejudice of Claims against

Third-Party Defendant East Carolina Masonry, Inc. (DE # 41.) The motion represents that

counsel for East Carolina Masonry, Inc. does not object. Pursuant to Federal Rule of Civil

Procedure 41(a)(2) and for good cause shown, the motion is ALLOWED, and Weaver Cooke

Construction, LLC’s Second Third-Party Complaint against East Carolina Masonry, Inc. is

DISMISSED WITHOUT PREJUDICE.

       This 13 January 2020.




                                     __________________________________
                                                 W. Earl Britt
                                                 Senior U.S. District Judge
